UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.1 )* Famous Dave’s of America, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: /x /Rule 13d-1(b) //Rule 13d-1(c) //Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.30706810613G 1 NAMES OF REPORTING PERSONS. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). Skylands Capital, LLC 20-0775613 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) (b) 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Wisconsin NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 6SHARED VOTING POWER 0 7SOLE DISPOSITIVE POWER 90,429 8SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.2% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA CUSIP NO.30706810613G ITEM 1 (a) NAME OF ISSUER Famous Dave’s of America, Inc. ITEM 1 (b)ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES 12701 Whitewater Drive, Suite 200 Minnetonka, MN55343 ITEM 2 (a)NAME OF PERSON FILING Skylands Capital, LLC ITEM 2 (b)ADDRESS OF PRINCIPAL OFFICE OR, IF NONE, RESIDENCE 1200 North Mayfair Road, Suite 250 Milwaukee, WI53226 ITEM 2 (c)CITIZENSHIP Wisconsin Limited Liability Company ITEM 2 (d)TITLE OF CLASS OF SECURITIES Common stock ITEM 2 (e)CUSIP NUMBER ITEM 3THIS STATEMENT IS FILED PURSUANT TO PARAGRAPH 240.13d-1(b) AND THE PERSON FILING IS: (e) an investment advisor in accordance with paragraph 240.13d-1(b)(1)(ii)(E) ITEM 4OWNERSHIP: ITEM 4 (a)AMOUNT BENEFICIALLY OWNED: ITEM 4 (b)PERCENT OF CLASS: 1.2% ITEM 4 (c)NUMBER OF SHARES AS TO WHICH THE PERSON HAS: (i) SOLE POWER TO VOTE OR TO DIRECT THE VOTE (ii) SHARED POWER TO VOTE OR TO DIRECT THE VOTE 0 (iii) SOLE POWER TO DISPOSE OR TO DIRECT THE DISPOSITION OF (iv) SHARED POWER TO DISPOSE OR TO DIRECT THE DISPOSITION OF 0 ITEM 5OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS: This statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities. CUSIP NO.30706810613G ITEM 6 OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON: N/A ITEM 7 IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY: N/A ITEM 8 IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP: N/A ITEM 9 NOTICE OF DISSOLUTION OF THE GROUP: N/A ITEM 10 CERTIFICATION: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired in the ordinary course of business and were not acquired for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. January 23, 2014 Date BY: Rhonda K. Haight Signature Vice President & Treasurer Skylands Capital, LLC Title
